Lamar, J.
The judge below, following West v. Wright, 115 Ga. 277, construed the instrument to be a deed and not a will. It has all of the requisites to bring it within that decision. It was in the form of a deed; it expressed a consideration; it contained a warranty; it was delivered to the grantee, and purported to make a present conveyance of title by “ absolute deed.” The reservation of the right to “ control and possess and dwh during [his] life,” and the fact that the paper was signed in the presence of three witnesses, were not of themselves sufficient to take the case out of the rule declared in West v. Wright. That three witnesses attested the instrument might be of importance if its character was otherwise doubtful; but the instrument is not changed from a deed into a will by the number of. witnesses. The reservation of the life interest is not only not inconsistent with' the grant of a present interest, but the very fact that title passed presently was the very thing that made it necessary to reserve the life-estate. While there may at one time have been uncertainty as to how such instruments should be construed, the matter is put at rest for us by the ruling above referred to; and the judgment is Affirmed.

All the Justices concur.